                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:09-CR-321-D
                                   No. 5:15-CV-42-D


GREGORY BARTKO,                            )
                                           )
                       Petitioner,         )
                                           )
               v.                          )                     ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                       Respondent.         )


       On November 1, 2010, Gregory Bartko ("Bartko" or "petitioner") stood trial accused of one

count of conspiracy to commit mail fraud, money laundering, and the sale of unregistered securities,

four counts of mail fraud and aiding and abetting, and one count of selling unregistered securities

and aiding and abetting. The superseding indictment essentially charged Bartko with leading an

interstate criminal scheme ''to profit from fraudulent sales of investments to individual members of

rural Baptist churches and others, and to conceal those profits." [D.E. 30] 1. The investments

primarily concerned two private equity funds that Bartko, a long-time securities lawyer and securities

dealer in Atlanta, Georgia, created named the Caledonian Fund and the Capstone Fund. Uitimately,

the trial focused on Bartko's knowledge, intent, and good faith. On November 18, 2010, after a

thirteen-day trial, a jury convicted Bartko of all six counts.

        On July 1, 2011, Bartko moved for a new trial alleging that the government violated Brady

v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972). Thereafter,

Bartko supplemented his motion for a new trial with additional motions. On January 17,2012, in

a 120-page order, the court denied Bartko's motions for a new trial [D.E. 246]. On April4, 2012,
the court sentenced Bartko to 60 months' imprisonment on counts one and six and 216 months'

consecutive imprisonment on counts two, three, four, and five [D.E. 257, 260]. Bartko appealed

[D.E. 262]. OnAugust23, 2013, the United States Court of Appeals for the Fourth Circuit affirmed

Bartko's conviction, Bartko's sentence, and this court's denial of Bartko's motions for a new trial.

See United States v. Bartko, 728 F.3d327 (4thCir. 2013). OnJanuary27, 2014, the Supreme Court

denied Bartko's writ of certiorari. See Bartko v. United States, 571 U.S. 1183 (2014).

       On January 26,2015, Bartko moved under 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence [D.E. 292]. On January 27,2015, Bartko filed an amended motion under 28 U.S.C. §

2255 to vacate, set aside, or correct his sentence [D.E. 295]. On July 6, 2015, the government moved

to dismiss, or alternatively for summary judgment concerning, Bartko's section 2255 motion [D.E.

301] and filed a memorandum in support [D.E. 302]. On July 27, 2015, Bartko moved to amend his

section 2255 motion [D.E. 305]. On August 4, 2015, Bartko filed numerous exhibits in support of

his amended section 2255 motion [D.E. 31 0]. On September 16, 2015, the court granted Bartko's

motion to amend and dismissed as moot the government's motion to dismiss because the motion

concerned Bartko's original section 2255 motion [D.E. 316].          On November 25, 2015, the

government moved to dismiss, or alternatively for summary judgment concerning, Bartko's amended

section 2255 motion [D.E. 321] and filed a memorandum in support [D.E. 322]. On December 30,

2015, Bartko responded in opposition and cross-moved for summary judgment [D.E. 327, 328]. On

January 13, 2016, the government replied [D.E. 329]. On January 19, 2016, Bartko moved for

discovery [D.E. 330]. On January 20, 2016, the government responded in opposition to Bartko's

cross-motion for summary judgment [D.E. 331]. On February 2, 2016, the government responded

in opposition to Bartko's motion for discovery [D.E. 332]. On February 10, 2016, Bartko replied:

concerning his cross-motion for summary judgment [D.E. 335].


                                                 2
          on March 28, 2018, Bartko ,moved for leave to file supplemental Brady claims [D:E. 339]
and filed a memorandum in support [D.E. 340]. On May 9, 2018, the government moved to dismiss

Bartko's supplemental Brady claims [D.E. 343] and filed a memorandum in support [D.E. 344]. On

May23, 2018,Bartkorespondedinopposition [D.E. 345]. On June 6, 2018, the government replied

[D.E. 346]. On June 8, 2018, Bartko moved for leave to file a surreply [D.E. 347]. On June 19,

2018, the court granted Bartko's motion to file a surreply [D.E. 350]. As explained below, the court

denies Bartko's motion for leave to file supplemental Brady claims, deniesBartko's motion for

discovery, grants the government's motion for summary judgment, denies Bartko's cross-motion for

summary judgment, and dismisses Bartko's section 2255 claims.

                                                  I.

          During Bartko's thirteen-day trial, 31 witnesses testified for the government, and the

government introduced 366 exhibits. This court's 120-page order denying Bartko's motions for a

new trial exhaustively recounts many aspects of the trial record that led to Bartko's conviction. See

[D.E. 246]. That 120-page order also recounts the various witnesses, non-witnesses, and entities

associated with Bartko's case. See id. Familiarity with that 120-page order and the entire record is

presumed. Moreover, Bartko's latest motions have (again) prompted this court to review the entire

record.

          Bartko asserts eighteen claims. See [D.E. 292, 305]. Bartko alleges that documents that he

obtained through the Freedom of Information Act ("FOIA") contain material information, and he

asserts that the documents show that the government violated Brady v. Maryland, 373 U.S. 83

(1963), Giglio v. United States, 405 U.S. 150 (1972), and Napue v. Illinois, 360 U.S. 264 (1959).

Bartko argues that his section 225 5 claims, combined with the issues raised in his motions for a new

trial and his direct appeal~ demonstrate prejudice and that the court should vacate his conviction.     '


                                                  3
                                                   A.

        Summary judgment is appropriate w~en, after reviewing the record as a whole, no genuille

issue of material fact exists and the moving party is entitled to judgment as a matter oflaw. See Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby. Inc., 477 U.S. 242,247-48 (1986). The party seeking

summary judgment initially must demonstrate the absence of a genuine issue of material fact or the

absence of evidence to support the nonmoving party's case. See Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Once the moving party has met its burden, the nonmoving party may not rest on

the allegations or denials in its pleading, see Anderson, 477 U.S. at 248-49, but "must come forward

with specific facts showing that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis and quotation omitted). A trial court

reviewing a motion for summary judgment should determine whether a genuine issue ofmaterial fact

exists for trial. See Anderson, 477 U.S. at 249. In making this determination, the court must view

the evidence and the inferences drawn therefrom in the light most favorable to the nonmoving party.

See Scott v. Harris, 550 U.S. 372, 378 (2007).

        A genuine issue for trial exists if there is sufficient evidence favoring the nonmoving party

for the factfinder to return a verdict for that party. Anderson, 477 U.S. at 249. "The mere existence

of a scintilla of evidence in support of the plaintiffs position [is] insufficient .... " Id. at 252; see

Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot create

a genuine issue of material fact   thro~gh   mere speculation or the building of one inference upon

another."). Only factual disputes that might affect the outcome under substantive law properly

preclude summary judgment. Anderson, 477 U.S. at 248.

        In reviewing a section 225 5 motion, the court is not limited to the motion itself. The court

also may consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v.


                                                   4
McGill, 11 F.3d223, 225-26 (lstCir. 1993). Likewise, acourtmayrelyonits own familiarity with

the case. See, e.g:, Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730

F.3d 354, 359--60 (4th Cir. 2013).

                                                  B.

       Bartko did not raise his eighteen claims on direct appeal. Thus, Bartko procedurally

defaulted his claims unless he can show "cause" and "actual prejudice" or that he is "actually

innocent." Bousley v. United States, 523 U.S. 614, 622 (1998); see Massaro v. United States, 538

U.S. 500, 504 (2003); United States v. Fugit, 703 F.3d 248, 253 (4th Cir. 2012); United States v.

Sanders,247F.3d 139, 144(4thCir. 2001); United Statesv. Mikalajunas, 186F.3d490, 492-93 (4th

Cir. 1999).

        "Cause" requires a showing that "something external to the defense, such as the novelty of

the claim or a denial of effective assistance of counsel" prevented the defendant from raising the

claim on direct appeal. Mikalajunas, 186 F.3d at 493; see Murray v. Carrier, 477 U.S. 478, 488

(1986). "Prejudice" requires a showing that the alleged errors at defendant's trial worked "to his

actual and substantial disadvantage, infecting his entire trial with error of constitutional dimensions."

United States v. Frady,456U.S.152, 170 (1982)(emphasisomitted); seeMcCarverv. Lee, 221 F.3d

583, 592 (4th Cir. 2000). In the context of a Brady claim, "a petitioner shows 'cause' when the

reason for his failure to develop facts . . . was the [government's] suppression of the relevant

evidence." Banks v. Dretke, 540 U.S. 668, 691 (2004). A petitioner shows "prejudice" when "the

suppressed evidence is 'material' for Brady purposes." Id. "[E]vidence is material only if there is
                                                                     I
a reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different." United States v. Bagley, 473 U.S. 667, 682 (1985). "A

'reasonable probability' is a probability sufficient to undermine confidence in the outcome." Id.


                                                   5
       To show actual innocence, the petitioner "must demonstrate that, in light of all the evidence,

it is more likely than not that no reasonable juror would have convicted him." Bousley, 523 U.S.

at 623 (quotations omitted). When a defendant did not argue actual innocence on direct appeal, he

may not do so in support of a section 2255 motion unless he can show by clear and convincing

evidence that he is factually innocent of the offense for which he was convicted. See Bousley, 523

U.S. at 623; United States v. Pettiford, 612 F.3d 270,282 (4th Cir. 2010).

                                                  n.
       Bartko's first, second, third, fourth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth,

thirteenth, fifteenth, and seventeenth claims allege that the government violated its obligations under

Brady, Giglio, or Napue. To prove a Brady violation, Bartko must show three elements: "(1) that

the evidence is favorable, either because it is exculpatory or impeaching; (2) that the government

suppressed the evidence; and (3) that the evidence was material to the defense." United States v.

Higgs, 663 F.3d 726,735 (4th Cir. 2011); see Turnerv. United States, 137 S. Ct. 1885, 1893 (2017);

Smith v. Caill, 565 U.S. 73, 75 (2012); Banks, 540 U.S. at 691; Strickler v. Greene, 527 U.S. 263,

281-82 (1999); Giglio, 405 U.S. at 154-55; Brady, 373 U.S. at 87; United States v. Robinson, 627

F.3d 941, 951-53 (4th Cir. 2010). Evidence is favorable if it "it may make the difference between

conviction and acquittal." Bagley, 473 U.S. at 676. Evidence is material if"there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding would

have been different." Id. at 682; see Turner, 137 S. Ct. at 1893; Smith, 565 U.S. at 75; Moseley v.

Branker, 550 F.3d 312,318 (4th Cir. 2008).

        A "conviction obtained through use of false evidence, known to be such by representatives"

of the government, violates due process. Napue, 360 U.S. at 269. A party asserting a Napue claim

must prove that the evidence is both false and material and that the prosecutor knew that the


                                                  6
evidence was false. See,~. Basden v. Lee, 290 F.3d 602, 614 (4th Cir. 2002). "[A] conviction

obtained by the knowing use of perjured testimony is fundamentally unfair, and must be set aside

if there is any reasonable likelihood that the false testimony could have affected the judgment of the

jury." United States v. Agurs, 427 U.S. 97, 103 (1976); see Giglio, 405 U.S. at 153-54; United

States v. Chavez, 894 F.3d 593,601 (4th Cir. 2018); Elmore v. Ozmint, 661 F.3d 783,830 (4th Cir.

2011).

         "[T]he materiality of suppressed evidence is considered collectively, not item by item."

Moseley, 550 F.3d at 31R(quotation omitted); see Turner, 137 S. Ct. at 1893-94; Kyles v. Whitley,

514 U.S. 419,436--37 &n.lO (1995); Juniperv. Zook, 876 F.3d 551,567--68 (4th Cir. 2017); Smith

v. Sec'y. Dep't ofCorr., 572 F.3d 1327, 1334 (11th Cir. 2009); Campbell v. Polk, 447 F.3d 270,276

(4thCir. 2006); McHonev. Polk, 392 F.3d691, 697 (4thCir. 2004); United Statesv.Arias, 217F.3d

841, 2000 WL 933010, at *6 (4th Cir. July 10, 2000) (per curiam) (unpublished table decision);

United States v. Ellis, 121 F.3d 908,916--18 (4th Cir. 1997). The fundamental inquiry under Brady

and Giglio is whether the court has confidence in the outcome of the trial. See Turner, 137 S. Ct.

at 1893-95; Smith, 565 U.S. at 75; Kyles, 514 U.S. at 434--35; Bagley, 473 U.S. at 682; Higgs, 663

F.3d at 735.

                                                 A.

         Bartko first alleges that the government violated Brady by not disclosing Special Agent

Fleming's handwritten notes from an interview with government witness Mark Winn. Bartko argues

that there are material differences .between Special Agent Fleming's handwritten notes and the FBI

3 02 report concerning the interview that the goverhment produced during discovery. See [D.E. 292]

13-16; [D.E. 305] 6--7.

         Winn testified during the government's case-in-chief. Winn worked for the Financial


                                                  7
Industry Regulatory Authority ("FINRA") and was responsible for ensuring that information was

properly maintained in FINRA' s Central Registration Depository System ("CRD"). Winn testified

that CRD is a computer system that houses information concerning licensing, qualifications, and

disciplinary proceedings of registered broker-dealer firms and their employees. [D.E. 282-1]

108-11. CRD allows employers or users to run a pre-hire search of an individual that they are

contemplating hiring to see if that individual has any prior disciplinary proceedings or any other

reportable events, such as customer complaints or terminations. See id. at 114-15, 127-30. The

user must get consent from the individual being searched and affirm that they are considering the

individual for employment. See id. at 118-19. Winn testified that after the user runs the CRD

search, the user would first see a composite information page that included the individual's name,

address, and other general information. See id. at 127-28. If an individual had any "disclosure

accounts" (i.e., reportable events or disciplinary proceedings), those accounts would be summarized

at the bottom of the composite page. See id. at 128. If a ,user wanted to access the details of the

disclosures, the user would need to look to the left side ofthe screen, which contained different links,

and click on the link that said "disclosures." See id.

        On January 15, 2004, Bartko searched CRD for records concerning John Colvin. See [D.E.

193] 148, 162-64. On January 16,2004, Bartko conducted a second record search on Colvin. See

id. On February 17, 2004, Bartko searched CRD for records concerning Scott Hollenbeck. See id.

at 157. Bartko became involved with Colvin when Colvin sent Bartko promotional materials via

telefax concerning Webb Group and the fmancial products it offered. See [D.E. 246] 5. The

promotional material contained references to guaranteed, fi~ed returns of 14.4 percent and included

other indicators of fraud, such as the claim that the investments were protected by the Securities

Investor Protection Corporation. Id. The material identified Hollenbeck as president of Webb


                                                   8
                                                                                        I

Group. Hollenbeck was Colvin's business partner and top salesman. ld. Winn testified that CRD

records concerning Hollenbeck referenced fraud and other reportable events. See [D.E. 282-1]

132-37. Winn also testified that CRD records concerning Colvin referenced fraud and other

reportable events. See id. at 137--43.

       Bartko admitted at trial that he checked the box on the CRD records indicating that he was

considering Colvin and Hollenbeck for employment to gain access to Colvin's and Hollenbeck's

records, even though those representations were false. See [D.E. 193] 162-64. Bartko also testified

that he only viewed the composite screen when he searched Colvin and Hollenbeck and that he did

not remember reviewing any further details concerning either Colvin or Hollenbeck. See id. at

15-17, 148-150.

       Bartko alleges that Special Agent Fleming's handwritten notes from his interview with Winn

contain "favorable" statements that reveal the complexity of the CRD system. Bartko argues that

he would have used this information to cross-examine Winn concerning the complexities of CRD

and to show that Bartko likely saw only limited information concerning Hollenbeck and Colvin. See

[D.E. 292] 14; [D.E. 305] 6--7. In support of this argument, Bartko alleges the following variances

between Special Agent Fleming's handwritten notes and the FBI 302 report:

       •   The initial screen on the CRD system is a composite screen that shows limited
           information such as name, date of birth, resident and business address, a link to
           disciplinary and reportable events. The interview notes show that if someone
           wants to actually review the disciplinary and reportable events, there is a lengthy
           process involved-·it is not simply a matter of looking at one page that
           immediately reveals this information.                                             ~


       •   In describing "reportable disclosures" available in the CRD system, Winn
           remarked (as reported in SA Fleming's notes but not in the 302) that there were
           none shown which related to Hollenbeck's termination\
                                                                    in 2002, with Winn's
           explanation being ''no-just reason for termination they have responsibility to
           submit the termination disclosure. No trigger yet."



                                                 9
            •    In describing other "reportable events" available in the CRD system, Winn
                 remarked(as reported in SA Fleming's notes but not the 302) that some events
                 were not "in the system in 2004."

            •    In describing termination comments available in the CRD system with regards
                 to Colvin, Winn remarked (as reported in SA Fleming's notes but not the 302)
                 that firm comments are not required and would not have appeared on the initial
                 screen. Winn further remarked that one would have to go to the "prior
                 employment screen" for that information.

            •    Winn mentioned in his interview that Colvin had a customer complaint in July
                 2004 (reported in SA Fleming's notes but not in the 302), but that was not
                 accessible in early 2004 when Bartko accessed the CRD records.

            •    In Winn's discussion of "non-reportable customer complaints," Winn said
                 customer complaints are reportable only for two years and then are accessible
                 only in the archived section. Winn also said that Colvin's record would have
                 shown at least one customer complaint of historical nature.

[D.E. 292] 14-15.
       t'

            Even viewing the evidence in the light most favorable to Bartko, Fleming's handwritten notes

are not favorable. Moreover, the notes are not exculpatory, and they do not contain impeachment

material because the handwritten notes, the FBI 302 report, and Winn's testimony are consistent.

See,~.          McHone, 392 F.3d at 701.

            As for the first and fourth alleged variance, Winn testified that a user performing a search in
                        '
the CRD system would fust see a composite information page. See [D.E. 282-1] 127-30. Winn also

testified that if an individual had any "disclosure accounts" (i.e., reportable events), those accounts

would be listed at the bottom of the composite page. See id. at 128. If an individual wanted to

access the disclosures, the individual would need to look to the left side of the screen which

contained different links and click on the link that said "disclosures." See id. This statement

comports with the FBI 302 report. See [D.E. 303-1] 2 ("The navigation page would lead [the user]




                                                      10
to a 'composite screen' .... A 'hyperlink' would then connect the searcher to details concerning

the disclosures.").

        As for the second alleged variance, Bartko omits that, right before the sentence he cites, the

 handwritten notes state that Winn saw a "full termination in May 2002" for Hollenbeck. See [D.E.

 292-1] 6.

        As for the third alleged variance, this information comports with Winn's testimony. Winn

 testified that some reportable events in Colvin's and Hollenbeck's CRD reports were not in the

 system in 2004. See [D.E. 282-1] 138-40.

        As for the fifth alleged variance, Bartko fails to explain how this information would provide·

. him with impeachment material. Winn testified that a customer filed a complaint concerning Colvin

 in 2003 and that the complaint would have been available when Bartko searched for Colvin in

 January 2004. See [D.E. 282-1] 143. Winn's statement that there was an additional customer

 complaint filed in July 2004 that would not have been available at the time Bartko searched for

 Colvin is irrelevant and has no impeachment value because it does not conflict with Winn's

 testimony.

        As for the sixth alleged variance, this information comports with Winn's testimony. Winn

 testified that"[c]ertain types of customer complaints are only to be reported for up to two years."

 [D.E. 282-1] 129. Accordingly, Bartko's claim fails.

         In any event, even viewing the evidence in the light most favorable to Bartko, the evidence

 is not material.   See,~'   Turner, 137 S. Ct. at 1893-95. The government introduced substantial

 other evidence showing that Bartko was aware of Hollenbeck's lies and fraudulent fundraising

 methods. See [D.E. 246] 5-20. Accordingly, there is no reasonable probability that, had this




                                                  11
evidence been disclosed, the result ofBartko's trial would be different. See,~. Turner, 137 S. Ct.

at 1893-95.

                                                B.
       In his second claim, Bartko alleges that the government violated Brady by not disclosing

Postal Inspector Carroll's handwritten notes from an interview of SEC enforcement attorney Alex

Rue. See [D.E. 292] 16-17; [D.E. 305] 8-9. Rue represented the SEC in its case against Mobile

Billboards ofAmerica, Inc. ("Mobile Billboards") concerning fraudulent investment products, a case

that involved Scott Hollenbeck, Mobile Billboards's top salesman. See [D.E. 282-5] 103-04, 113.

Bartko represented Hollenbeck in the SEC case involving Mobile Billboards. See id. at 106.

       Bartko alleges that the notes contain exculpatory information and that there are variances

between Carroll's notes and the memorandum of interview ("MOl") from the interview that the
                                                                                                     ,~




government produced to Bartko during discovery. Specifically, Bartko contends that Carroll's notes

state that Rue told the "interviewers-including the AUSAs in this case-that he 'did not believe

that Bartko knew that Hollenbeck was selling securities for Bartko.'" [D.E. 292] 16-17. Bartko

contends that these notes reveal that the chief SEC investigator believed that Bartko was unaware

ofHollenbeck's fraudulent activities. See id. at 17. Bartko also cites numerous other statements

from Carroll's notes that he contends are favorable to him. See [D.E. 305] 8-9.

       Carroll's notes are not favorable to Bartko.   See,~.   McHone, 392 F.3d at 702. Carroll's

notes do not state, as Bartko contends, that Rue did not believe that Bartko knew Hollenbeck was

selling securities for Bartko. Rather, Carroll's notes state that "I did not believe GB-knew

[redacted] was sending GB signed checks not consistent w/ being finder" [D.E. 292-2] 4. This
                                   r


statement means that Rue did not believe Bartko, and Rue knew that Bartko was receiving checks

from Hollenbeck in a manner not consistent with being a finder. Moreover, Carroll's notes are


                                                12
inculpatory. The notes state that "[Redacted] admits to·using forged doc-GB in room, hears this,

and not withstanding sends him to sell for him," and "[w]orking through Capstone-realized GB

was dishonest w/ SEC-After received documents w/ rejected investors-Then [redacted] calls me

and tells me GB did not return $ it was sent to LRM +returned to him." [D .E. 292-2] 3, 5. Carroll's

notes also state that "[n]ow know GB involved in 2 offerings, tied to SBH [redacted]-two people

I was investigating." Id. at 4. Accordingly, Bartko's second claim fails.      See,~'    McHone, 392

F.3d at 702.

                                                   C.

       In his third claim, Bartko argues that the government withheld material information

concerning John Colvin that Bartko could have used to impeach Colvin's statements that were

introduced at trial under the co-conspirator hearsay exception. See [D.E. 292] 17-19; [D.E. 305]

9-11. (Colvin did not testify at trial.) Specifically, Bartko contends that there are material variances
                                               1
between Inspector Carroll's notes and the 10-page MOl produced to Bartko during discovery

concerning statements that Colvin made during an interview with Carroll and Special Agent William

DeSantis of the Internal Revenue Services. See id. Bartko argues that Carroll's notes "include

statements which are exculpatory and impeaching to statements admitted during Petitioner's trial,and

attributed to the Petitioner as a co-conspirator under Fed. R. Evid. 801(d)(2)(E)." [D.E. 305] 10.

Bartko identifies the following alleged variances:

        (i) Carroll's notes reflect that Colvin signed the AIG surety bond application on
        March 2, 2004 as the general partner of the Franklin Asset Exchange, whereas the
        MOl reflect.s that Colvin refused the request by Hollenbeck and Bartko that he do so;
        (ii) Carroll's notes reflect that Hollenbeck and his wife were cooperating with the
        prosecution and that Colvin raised questions about why the Hollenbecks were not
        being indicted; (iii) Carroll's notes refer to lies during the interview, fake statements
        and lies from witnesses, whereas there are no such references in Carroll's MOl; and
        (iv) Carroll's notes include no mention by Colvin that Bartko prepared the offering
        materials for Webb Group Financial and the Franklin Asset Exchange, whereas


                                                   13
       specific reference is included to that effect in Carroll's MOl.

[D.E. 292] 18-19.

       As for the first alleged variance, Bartko is incorrect. Carroll's notes do not state that Colvin

signed the AIG surety bond application. To the contrary, Carroll's notes state that "[Colvin] [d]id

not sign bond application in March '04---[he] was not a General Partner in FAE. Bartko & SBH

asked [him] to use [his] name-[he] refused-[he] was still a registered investment advisor." [D.E.

292-3] 14. This notation comports with the MOl. See [D.E. 303-2] 4. In any event, this information

is not favorable or material.

       As for the second alleged variance, even assuming such variance exists, Bartko fails to

explain how such variance is favorable or material. The notes do not contain exculpatory evidence.

To the extent that the notes contain any impeachment evidence, such evidence is not material

because it is cumulative. Defense counsel thoroughly impeached Hollenbeck about his desire to

receive a cooperation-based reduction in his 168-month prison sentence stemming from the fraud

involving Mobile Billboards.    See,~.   Turner, 137 S. Ct. at 1893-95; United States v. Parker, 790

F.3d 550, 558 (4th Cir. 2015); McHone, 392 F.3d at 700; Ellis, 121 F.3d at 917 n.lO; United States

v. Hoyte, 51 F.3d 1239,1243 (4thCir.l995). Defensecounselalsoexploredatgreatlengthandwith

absolutely devastating effect Hollenbeck's character for untruthfulness. See [D.E. 246] 107-08.

Thus, there is no reasonable probability that any additional impeachment evidence concerning

Hollenbeck would have resulted in a different verdict.     See,~.    Turner, 137 S. Ct. at 1893-95;

Kyles, 514 U.S. at 435; Bartko, 728 F.3d at 338-39.

       As for the third alleged variance, Bartko does not cite any alleged lie or false statement or

explain how any alleged lies are Brady material. Thus, Bartko's allegation is too vague and

conclusory to show a Brady violation.   See,~. United     States v. Eason, 829 F.3d 633, 638 n.5 (8th


                                                 14
Cir. 2016); United States v.   Soto-Mendoz~   641 F. App'x 691, 694 (9th Cir. 2016) (per curiam)

(unpublished). Moreover, despite Bartko's contentions, Inspector Carroll's MOl is consistent

because it reflects Colvin's statements that he knew Hollenbeck was lying to investors, using a fake
                                                                                        I
                                                                                       I


surety bond, and discussing investments with Wells Fargo. Compare [D.E. 303-2] 4-5, with [D.E.

328] 13. Accordingly, Bartko's claim fails.

       As for the fourth alleged variance, there is no inconsistency. Carroll's notes state that

"[redacted]-had a segment private placement memo for Webb Group or FAE" above which Carroll

wrote "believe Bartko wrote it." [D.E. 292-3] 14. This notation comports with Carroll's MOl which
                                                                  l
states, "Colvin stated that Hollenbeck had a PPM for FAE and Webb Group that he believes was

written by Bartko." [D.E. 303-2] 3. Accordingly, the evidence is not favorable to Bartko.

       In Bartko's amended motion to vacate, he raises a fifth alleged variance. See [D.E. 305]

10-11. Specifically, Bartko contends that Carroll's notes, dated May 27, 2009, show that the FBI

interviewed Colvin in 2003 because Colvin was suspected of selling investments and claiming that

a surety bond secured the investments. See id. This evidence, however, is not material. It is merely

cumulative impeachment evidence. See Turner, 137 S. Ct. at 1894-95. Moreover, Colvin's

statements could be impeached in so many other ways, most notably by using Colvin's 2010 federal

conviction for mail fraud and securities fraud. See Parker, 790 F.3d at 558; McHone, 392 F.3d at

700; Ellis, 121 F.3d at 917 n.lO; Hoyte, 51 F.3d at 1243; cf. United States v. Colvin, 467 F. App'x
                                                                          '
181 (4th Cir. 2012) (per curiam) (unpublished). Thus, there is no reasonable probability that

impeachment material concerning Colvin's alleged involvement in a fraudulent investment scheme

in 2003 would have changed the outcome of Bartko's trial. See, ~. Turner, 13 7 S. Ct. at 1893-95. 1


        1
        Bartko also asserts that the FOIA action revealed that there are as many as eight additional
witness MOis that the government did not disclose to him. See [D.E. 305] 10. Bartko's speculation
and conjecture fail to state a claim for a Brady violation. See,~. United States v. Garcia-Martinez,

                                                 15
                                                 D.
                             -~·


       In Bartko's fourth claim, he argues that the government withheld written instructions that the

government provided to law enforcement concerning the process to follow when contacting

prospective witnesses. See [D.E. 292] 19-20; [D.E. 292-4]; [D.E. 303-4]. In his amended motion,

Bartko cites additional case notes. See [D.E. 305] 11-12; [D.E. 310-2]. The case notes include a

list of20 individuals that the government contacted to determine whether they met the definition of

''victim" for sentencing purposes and a summary of an interview with John Ricci, one of the

government's witnesses at Bartko's sentencing. See [D.E. 310-2]. Bartko argues that these

instructions and notes evince the "government's misconduct in avoiding the documentation ofBrady

information and its pattern of insulating from Petitioner's defense what could be (and is shown to

be) materially exculpatory evidence." [D.E. 305] 12.

       Even viewing the record in the light most favorable to Bartko, the cited evidence is not

favorable or material.    The government created the instructions in preparation for Bartko's

sentencing. See [D.E. 322] 20. Bartko argued at sentencing that his fraud did not involve 50 or

more victims. See [D.E. 276] 10. Accordingly, the government needed to interview witnesses who

could describe Hollenbeck's and Bartko's fraud. Nonetheless, even if some of the victims that the

agents contacted did not remember Hollenbeck's and Bartko's fraud (and thus did not testify at

Bartko's sentencing), such information was not material to whether there were 50 or more victims.

Moreover, to the extent that Bartko contends that these documents show that the offense did not

involve 50 or more victims, that claim also fails. Bartko raised and lost this claim on direct appeal.

See Bartko, 728 F.3d at 346. Bartko cannot use section 2255 to recharacterize and relitigate a claim


730 F. App'x 665,673 (lOth Cir. 2018) (unpublished); United States v. Pearson, 676 F. App'x202,
203 (4th Cir. 2017) (per curiam) (unpublished); United States v. Caro, 597 F.3d 608, 619 (4th Cir.
2010).

                                                 16
he lost on direct appeal. See Frady, 456 U.S. at 164-65; Dyess, 730 F.3d at 360; United States v.

Roane, 378 F.3d 382,396 n.7 (4th Cir. 2004); Boeckenhaupt v. United States, 537 F.2d 1182, 1183

(4th Cir. 1976) (per curiam). Accordingly, this claim fails. 2

                                                  E.
       In Bartko's sixth claim, he argues that undisclosed notes from the FBI's interview with David

Lewis, one ofWes Covington's law partners, contain material exculpatory evidence. See [D.E. 292]

21; [D.E. 305] 13-14.3 Covington was Bartko's co-counsel when Bartko represented Hollenbeck

in regulatory matters concerning Mobile Billboards and also was involved in various other fraudulent

schemes with Bartko before committing suicide. See [D.E. 246] 15-16, 19-23,26,28-29,33,44,

46-48,64,67,74-79.

       Bartko alleges that the notes are exculpatory because they show that Hollenbeck asked Wes

Covington (and not Bartko) to provide "lulling" letters to the Gospel Light Baptist Church. See

[D.E. 305] 13. According to Bartko, this information evinces that he did not know of, or participate

in, Hollenbeck's fraudulent schemes. See id. Bartko also argues that he would have used this

evidence to oppose,Lewis' s motion to quash the subpoena Bartko served on Lewis's law firm, which

sought recorded conversations between Covington and Hollenbeck. See id. at 13-14.

       Even viewing the record in the light most favorable to Bartko, the Lewis interview notes are

not favorable. Lewis was not involved with Bartko's, Hollenbeck's, and Covington's fraudulent

dealings. Lewis did not state that Bartko did not participate in "lulling" churches and other investors.

See [D.E. 310-3]; [D.E. 303-6]. Rather, Lewis's statement speaks only to Lewis's lack ofknowledge


        2
        Bartko also references notes to other withheld witness interviews. See [D.E. 305] 9-10.
Bartko's conclusory references are insufficient to state a claim. See,~' Pearso!l, 676 F. App'x at
203; Caro, 597 F.3d at 619.
        3
            Bartko withdrew his fifth claim. See [D.E. 305] 12-13.

                                                  17
concerning Bartko's involvement, and the "favorableness prong of Brady requires ~ore." United

States v. Sipe, 388 F.3d 471, 487 (5th Cir. 2004); United States v. Dillmm1,15 F.3d 384, 390 (5th

Cir. 1994). Alternatively, Lewis's statements are not material.     See,~.     Turner, 137 S. Ct. at

1893-95. Lewis's statements that he did not know about Bartko's involvement with "lulling"

churches and other investors are insignificant because Lewis was not involved in the fraud.   See,~.


United States v. McCoy. 348 F. App'x 900, 902 (4th Cir. 2009) (per curiam) (unpublished) ("It is

quite clear that evidence that merely contradicts a legally-insignificant witness statement or fact

offered by the Government is, by definition, immaterial."). The mountain of evidence marshaled

against Bartko demonstrated his guilt beyond any shadow of a doubt. See [D.E. 246] 118-19.

Accordingly, there is no reasonable probability that a statement from an uninvolved third party

would have affected the outcome ofBartko's trial.     See,~   Turner, 137 S. Ct. at 1893-95; United

States v. Sanchez, 118 F.3d 192, 196-97 (4th Cir. 1997). Thus, Bartko's claim fails.

                                                 F.
       In Bartko's seventh claim, he argues that the undisclosed MOl and Inspector Carroll's notes

from an interview with SEC broker-dealer examiner Gannon Lasseigne contain exculpatory

evidence. See [D.E. 292] 21-22; [D.E. 305] 14-16. Lasseigne worked on the SEC's broker-dealer

examination of Capstone Partners, a registered broker-dealer that Bartko owned.

       Lasseigne did not testify at trial. Nonetheless, Bartko argues that, ifthe MOl were disclosed,

he would have called Lasseigne as a defense witness and used Lasseigne to:

       corroborate [his] testimony describing the nature of the SEC examination, to
       establish through an SEC witness the sheer volume of information and material
       Bartko provided during the examination; and to demonstrate that the testimony given
       by witness David McClellan was at variance with Lasseigne's recollection. Perhaps
       most importantly, Lasseigne's testimony could have been used by Bartko to further
       establish the false and misleading statements made to Bartko by Rue and McClellan
       as to the purpose of the broker-dealer examination and the fact that information
                                                                           '



                                                 18
        obtained from Bartko as a result of the SEC's misrepresentations was obtained for
        use by AUSA Wheeler in Bartko's prosecution. In addition, Lasseigne's testimony
        would have contradicted the false denials by witnesses Rue and McClellan to the
        effect that the selection of the timing of the broker-dealer examination for Capstone
        Partners, L.C. was due to it being a "cycle exam" rather than a specific request by1
        Rue that the SEC examiners conduct a contrived spot exam.

 [D.E. 292] 22.

        Bartko's claim is nonsensical. Bartko does not cite where Carroll's notes or the MOl contain

 the favorable information that he contends exists. See [D.E. 292-6]; [D.E. 303-7]. Specifically,

, Bartko does not cite, and the court has not found, where the MOl or Carroll's notes state that the

 SEC made misrepresentations to Bartko to obtain evidence for AUSA Wheeler. Moreover,

 "Bartko's post-trial creation of a new trial strategy involving the [SEC] does not make evidence

 supporting that new trial strategy material to the trial that actually occurred." [D.E. 246] 93 n.48

 (collecting cases).

        The remainder of the information in the MOl and Carroll's notes comport with David

 McClellan's trial testimony. McClellan was the branch chief of the broker-dealer office of

 compliance for the SEC in Atlanta and was involved with the SEC's examination of Capstone

 Partners. McClellan testified that Bartko cooperated during the SEC's investigation and that he

 never refused to give McClellan acsess to requested bank statements. See [D.E. 282-7] 81-82.

 McClellan also testified that he conducted an oversight audit exam of Capstone Partners because

 Alex Rue had dealt with Bartko in March 2005, believed that there were some issues with Capstone

 Partners, and asked McClellan to investigate. See id. at 84-85. Accordingly, the notes are not

 favorable because they comport with Rue's trial testimony. See McHone, 392 F.3d at 702.

        In any event, even viewing the record in the light most favorable to Bartko, the MOl and

 Carroll's notes are plainly unfavorable to Bartko. The MOl states that Lasseigne told Carroll that



                                                  19
there was "an issue of money laundering through Bartko's IOLTA account." [D.E. 303-7] 2. The

MOl further states that "Lasseigne stated Bartko's business practices as a whole led him to additional

questions and wanting to see all of Bartko's accounts, including his attorney trust account." Id.

These details comport with Carroll's handwritten notes. See [D.E. 310-4] 3. Thus, even assuming

that the MOl and Carroll's notes contain some favorable information, the notes and the MOl do not

constitute Brady material because ''the unfavorable portion ofthe [evidence] would have outweighed
                           '
any exculpatory value." McHone, 392 F .3d at 702 (emphasis omitted). Accordingly, Bartko's claim

fails.

                                                  G.

         Bartko's eighth claim, tenth, and eleventh claims all concern Scott Hollenbeck. In his eighth

claim, Bartko argues that the government withheld an FBI 302 report from an October 15,2010,

interview of C. Scott Holmes-Hollenbeck's former defense counsel-and Holmes's notes from a

2008 interview with Bartko. See [D.E. 292] 22-23. Bartko argues that these materials would have

allowed him to more thoroughly impeach Hollenbeck concerning Hollenbeck's desire to assist the

government in hopes of receiving a Rule 35 motion for a sentence reduction. See [D.E. 305] 18.

         Bartko's claim that the 302 report is favorable is laughable. The 302 report states:

         Holmes got the impression that Bartko's warnings to Hollenbeck appeared to be
         more "CYA" for Bartko's benefit rather than to provide Hollenbeck with real legal
         guidance. He noted that some of what Bartko was relaying did not make sense in
         light ofthe facts as Holmes understood them. Therefore, Holmes became suspicious
         that Bartko had been mostly interested in benefitting from Hollenbeck by tapping into
         Hollenbeck's sales charisma and the huge network of sales prospects Hollenbeck had
         developed.

         Holmes stated that during his meeting with Bartko, Bartko informed Holmes that he ·
         had consulted with a criminal attorney who advised him to shut down Capstone and
         refulid the money to investors.

[D.E. 303-8] 1-2.


                                                  20
       In his tenth and eleventh claims, Bartko alleges that the government failed to turn over notes

from a June 3, 2010, interview of Hollenbeck, which allegedly contain impeachment evidence. See

[D.E. 292] 25; [D.E. 305] 21-22. Bartko also claims that the government failed to disclose that

Hollenbeck gave false testimony at Colvin's trial concerning whether ,Hollenbeck had received

promises or benefits for testifying. See   [D.~.   292] 26; [D.E. 305] 21-25.

       Bartko's eighth, tenth, and eleventh claims all fail because Bartko cannot show that any

additional impeachment materials concerning Hollenbeck are material. As this court explained in

its 120-page order:

       Scott Hollenbeck was not critical to the government's case, and the.government did
       not rely on his credibility in prosecuting Bartko. Defense counsel's devastating cross
       examination of Hollenbeck impeached Hollenbeck with multiple categories of
       impeachment evidence, including (1) Hollenbeck's felony convictions, (2) his bias
       in favor of the .government due to his desire to receive a Rule 3 5 motion and a
       reduction in his 168-month prison sentence for his involvement in Mobile
       Billboards's fraud, (3) his bias in favor of the government due to his desire to avoid
       being prosecuted for the fraud that he committed with Colvin, Webb Group, Franklin
       Asset Exchange, Disciples Trust, and others, (4) his bias in favor of the government
       due to his desire to avoid being prosecuted for the fraud he committed while raising
       money for the Caledonian Fund and the Capstone Fund, ( 5) myriad specific instances
       oflying, fraud, and forgery throughout Hollenbeck's adult life, (6) prior inconsistent
       statements to prosecutors, (7) contradictions within his trial testimony, and (8) his
       inability to recall certain facts. After all this, the government could not have relied
       on Hollenbeck's credibility, for Hollenbeck had none left.

[D.E. 246] 107--08. Indeed, the Fourth Circuit agreed with this court and held that ''we do not think

that impeachment [of Hollenbeck] could have made an iota of difference in the jury's final

judgment." Bartko, 728 F.3d at 337.4 Accordingly, Bartko's eighth, tenth, and eleventh claims fail.



       4
         To the extent that Bartko argues that the FBI memorandum is exculpatory because it
mentions a meeting between Hollenbeck and Covington without Bartko, see [D.E. 305] 23, that
claim also fails. In light ofte meetings that Bartko did have with Hollenbeck, Covington, and others,
[D.E. 246] 20-34, Bartko fails to explain how a single meeting between Hollenbeck and Covington
supports his claim that he was unaware of Hollenbeck's fraudulent fundraising tactics. In any event,
the evidence is not material. See Turner, 137 S. Ct. at 1893-95; Bartko, 728 F.3d at 337.

                                                    21
                                                 H.

       In his ninth claim, Bartko alleges that Special Agent Fleming's handwritten notes from her

interviews with Levonda Leamon and Rebecca Plummer contain material variances between the

MOis and FBI 302 report, which were produced to Bartko during discovery. See [D.E. 292] 23-25;

[D.E. 305] 18-20. Leamon and Plummer co-owned Legacy Resource Management ("LRM''), a

North Carolina corporation that had also been involved with Mobile Billboards. See [D.E. 246]

43-44. Leamon and Plummer started Legacy in 2001 and each owned 50 percent. Legacy was a

two-person operation in Kernersville, North Carolina. Leamon was the president and Plummer was

the secretary/treasurer. When Mobile Billboards imploded in the summer of 2004, Leamon and

Plummer each received a cease and desist order from theNorth Carolina Secretary of State Securities

Division, prohibiting them from selling securities. 5 Thereafter, Legacy struggled financially.

!-eamon and Plummer sought legal and business advice from Covington and Bartko. Id. at 44.

Bartko also worked with Leamon and Plummer to form an "investment club" to allow non-accredited

investors to invest in the Capstone Fund, Bartko's private equity fund. See id. at 44-45.

       Bartko argues that variances between Fleming's handwritten notes and the MOis/FBI 302

report show that ''the prosecution team engaged in a concerted effort to 'sanitize' the Leamon and

Plummer witness statements from evidence favorable to Bartko (impeachment evidence)." [D.E.

292] 24. Specifically, Bartko alleges that Fleming's handwritten notes are impeachment evidence

because they state (falsely) that Leamon and Plummer said that they never sold investments other

than in Mobile Billboards. See [D.E. 292] 24.6



       s Hollenbeck also received a cease and desist order. See [D.E. 246] 11.
       6
        Bartko withdrew his claims concerning three other alleged material variances between the
notes and the FBI 302 report. [D.E. 305] 19.

                                                 22
       Bartko also alleges that the documents evince that Leamon, Plummer, and Hollenbeck

engaged in a separate real-estate fraud without Bartko and that the government wrongly tried to

connectBartkotothatfraud. See [D.E. 305] 19-20; [D.E. 310-6]. Bartko arguesthathecouldhave

used this evidence to imp~ach Plummer and show that her testimony that Bartko prepared

promissory notes for a real-estate scheme was false. See [D.E. 305] 20. Bartko contends that he

would have used this evidence to show that ''the three co-conspirators had absolutely no misgivings

about developing an additional fraud scheme" and to support his defense that he ''was not aware of

the false and misleading investment sales activities." Id.
                                                                                    \
       The court rejects Bartko's claim. Once again, Bartko does not cite where the documents

mention a separate fraud involving Leamon, Plummer, and Hollenbeck or where there the documents

mention Leamon and Plummer denying selling any investments other than Mobile Billboards. See

[D.E. 310-6]; [D.E. 310-11]. The court has reviewed Fleming's notes and did not find such

statements. Moreover, even if the notes did discuss a separate fraud involving Leamon, Plummer,

and Hollenbeck, the notes comport with Plummer's trial testimony. See [D.E. 282-6] 74-75, 88.

Accordingly, Bartko's claim fails. See [D.E. 246] 110-15.

       Bartko also cites a page of the handwritten notes that allegedly states that Leamon and

Plummer told interviewers that Bartko did not demand that they return the finder's fees paid to LRM.

See [D.E. 305] 20; [D.E. 310-11] 14. It is not clear from the notes whether the statement is

attributable to Leamon, Plummer, or someone else. Assuming without deciding that the notes are

impeaching concerning Plummer's trial testimony because Plummer testified that Bartko did demand

LRM return the finder's fees, the notes do not come close to being material. See [D.E. 282-6]

86--87; [D.E. 246] 110-15.7 Whether or not Bartko demanded that LRM return the fmder' s fees was

       7
           Leamon did not testify concerning the matter.

                                                 23
    not favorable or material to Bartko's trial.   See,~'   Turner, 137 S. Ct. at 1893-95; McHone, 392

    F.3d at 700 ("We are unwilling to find, based on this single, immaterial inconsistency, that the

    undisclosed evidence is 'favorable' under Brady."). Moreover, in denying Bartko's motion for anew

    trial, this court found that Leamon's suppressed tolling agreement, a document with greater

    evidentiary value, was not material. See [D.E. 246] 109-15. This court also flatly rejected Bartko's

    claim that his trial was a ''three-witness trial" involving Hollenbeck, Leamon, and Plummer. See

    id. at 110. The government presented a mountain of circumstantial evidence of Bartko's criminal

    intent in the form of documents (including correspondence, emails, bank records, and telephone

    records) and other witness testimony. Furthermore, Bartko's testimony was incredible, and the jury

\   was entitled not only to disbelieve it, but to believe the opposite. See [D.E. 246] 118-19. Thus,

    there is no reasonable probability that, had the government disclosed those notes to Bartko, the trial's

    outcome would have been different. See id. at 110-15; Turner, 137 S. Ct. at 1893-95.

                                                       I.

            In Bartko's twelfth claim, he alleges that the government violated Brady by not disclosing

    Inspector Carroll's handwritten notes from a September 25, 2009, interview of government witness

    Tim Cook. See [D.E. 292] 27; [D.E. 305] 27-29. Tim Cook was aPastoratBereanBaptistChurch,

    one ofthe churches from which Hollenbeck and Bartko solicited investments. Cf. [D.E. 246] 38-40

    (discussing Pastor Cook's interactions with Bartko and Hollenbeck). Bartko argues that Carroll's

    notes state that Cook had no knowledge ofBartko or Capstone, while Cook testified that Hollenbeck

    discussed Capstone in his presentation to the Berean Baptist Church. See [D.E. 292] 27; [D.E. 305]

    28.

            Again, Bartko misstates the evidence. Carroll's notes do not state that Cook never heard

    Bartko or Capstone. To the contrary, Carroll's notes state "Church; you Cashier's Check to


                                                      24
him-don't think never put in to Capstone." [D.E. 31 0-9] 1. This sentence comports with Cook's

trial testimony. Cook testified that "Capstone was the name that I had in mind that we were

supposed to write the check and make it out to Capstone. When [Hollenbeck] called me around the
                                                                                                  I
holidays ... then he said make sure to make it out to Franklin Asset Exchange." [D.E. 282-7]

158-59. In any event, even if Carroll's handwritten notes did not mention Capstone, the notes do

not provide Bartko with impeachment evidence because the notes do not contain any prior

inconsistent statement. Accordingly, Bartko's claim fails.

                                                   J.

        In his thirteenth claim, Bartko alleges that the govel'Il:IDent violated Brady, Giglio, and Napue '

by eliciting, and failing to correct, false testimony from Hollenbeck concerning a January 31, 2005,

confrontational phone call between Bartko and Hollenbeck after Bartko discovered that Hollenbeck

embezzled six refund checks. See [D.E. 292] 27-32; [D.E. 305] 29-32. Specifically, Bartko argues

that the government introduced evidence concerning this phone call to show that Bartko knew of

Hollenbeck's fraudulent activities on January 31, 2005. See [D.E. 292] 28-29. According to Bartko,

however, he did not have a confrontational phone call with Hollenbeck until April12, 2005. See id.

at29.

        Bartko procedurally defaulted this claim because he knew his theory concerning the timing

of the phone calls when he filed his direct appeal. Cf. [D.E. 246] 54, 70 & n.39. In opposition to

this conclusion, Bartko alleges that:

        [n ]ewly obtained documents and statements made by SA Fleming during her
        investigation of phone records and the specific dates and frequency of Petitioner's
        conversations with Leamon, Plummer and Hollenbeck reveal that: (i) Hollenbeck's
        testimony which he described in detail evidencing a confrontational phone call with
        Petitioner and Covington relating to the discovery of embezzled and forged checks
        by Hollenbeck was false in terms of when the call occurred; (ii) the prosecution,
        through A USA Wheeler, clearly knew or should have known the conversations about


                                                   25
       the ·embezzled checks did not occur until months later after Petitioner terminated all
       of his dealing with Hollenbeck-in fact on April12, 2005; and (iii) AUSA Wheeler
       not only failed to correct Hollenbeck's testimony on this issue by presenting him with
       his very own documentation within Hollenbeck's files, but the prosecution failed to
       disclose to Petitioner's defense the incongruity of the true facts and the false theory
       propagated by the government.

[D.E. 305] 30.

       Bartko offers no support:for his assertions. Rather, Bartko cites ~dwritten notes from

interviews with witnesses Susan Smith, Quinn Hopkins, Chrysta Taylor, and Ted Johnson and argues

that the interview notes show that the government's phone call summary charts were misleading.

See id. at 31-32; [D.E. 310-12-31 0-15]. 8 Bartko fails to identify what portion of the notes support

his claim. The court has reviewed the handwritten notes and concludes that the notes do not support

Bartko's claim. Accordingly, Bartko has failed to show "cause" to overcome procedural default.

       Alternatively, Bartko's claim fails on the merits. Even vieWing the record in the light most

favorable to Bartko, Bartko has not shown that the government violated Napue because Bartko fails

to show that Hollenbeck's testimony was false and that the government knew of the alleged false

testimony. See,~' Basden, 290 F.3d at 614. To the extent that Bartko argues that the witness

interview notes are Brady material, that claim also fails. The notes are not favorable or material.

Moreover, Special Agent Fleming testified concerning the limitations of the summary charts. See

[D.E. 282-8] 101--02. Thus, Bartko's claim fails.

                                                 K.

       In his fifteenth claim, Bartko generally alleges that the government failed to disclose "scores"

of MOis and handwritten notes that contain Brady material. See [D.E. 292] 42-43; [D.E. 305]

35-39.' Bartko cites Inspector Carroll's handwritten notes from an October 13, 2010, interview of


       8
        Bartko also purportedly cites an internal FBI memorandum but fails to cite where on the
docket such memorandum has been filed. [D.E. 305] 31.

                                                 26
Pastor McCullough, an investor in Capstone referred by Hollenbeck. See [D.E. 305] 3 8. Bartko also

cites Inspector Carroll's handwritten notes and an MOl from an October 14, 2010, interview of

Randolph James, ·an attorney that r~presented Leamon and Plummer. See id. at 38-39.

       As for Inspector Carroll's interview notes concerning Pastor McCullough, the notes appear

to state that Pastor McCullough did not recall ever hearing Bartko's name associated with the

investment in Capstone but that he did see Bartko's name on paperwork. See [D.E. 31 0-17]. The

notes also state that Pastor McCullough did not speak with Bartko directly and did not know of

Plummer, Leamon, or LRM. See id. Bartko argues that this information supports his defense that

"Hollenbeck's continuing fraudulent sales activities were clandestine in nature and designed to dupe

[Bartko] into continuing to believe Hollenbeck was acting as a mere finder-not a seller of

securities." [D.E. 305] 39.

       Bartko fails to explain how Pastor McCullough's statement is favorable. The court concludes

that this statement is not favorable because it is not exculpatory and it has no impeachment value.

First, Pastor McCullough did not testify. Moreover, Hollenbeck's failure to mention Bartko's name

during a conversation soliciting an investment from Pastor McCullough has no relevance to whether

Bartko knew ofHollenbeck' s fraudulent schemes and the lies he was telling his investors. See, ~'

United States v. Wilson, 624 F.3d 640, 661 (4th Cir. 2010) ("[Witness's] statement fails on both

fronts because it has no bearing on [defendant's] participation in the [offense] and therefore provides

no information relevant to the offense ...."). In any event, this statement is not material. See

Turner, 137 S. Ct. at 1893-95. The trial record includes a mountain of documentary evidence and

witness testimony that proved Bartko's guilt beyond any reasonable doubt. Accordingly, there is no

reasonable probability that one victim's testimony concerning whether Hollenbeck mentioned Bartko

during a conversation soliciting an investment would have altered the outcome of Bartko's trial.


                                                  27
            As for Inspector Carroll's interview notes concerning James, Bartko lists numerous

 statements from the notes that he alleges are exculpatory or impeaching. See [D.E. 305] 39; see also

 [D.E. 328]     3~0.   Bartko argues that the notes are favorable because James told Inspector Carroll
        I

 that (1) LRM acted as an investment advisor; (2) Bartko sent LRM an e-mail thanking LRM for its

 investment in January 2005; (3) James provided a copy of his LRM file to the government; (4)

 Bartko was a ''very bright guy"; (5) Leamon was "incredibly stupid" not to question the reason for

 the transactions between LRM and Capstone; (6) James described Plummer as articulate and bright;

 (7) Leamon and Plummer consulted James about concerns regarding Hollenbeck and Mobile

 Billboards; and (8) Bartko never implied that LRM did anything wrong. See [D.E. 305] 39; [D.E.

, 328] 39-40. ·Bartko fails to explain how any of these statements are exculpatory, and the court

 concludes that they are not. Furthermore, the notes are inculpatory. See McHone, 392 F .3d at 702.

 The notes also state that (1) Bartko told James that he was winding down Capstone to "sidestep" the

 SEC; (2) Bartko told James that multiple individuals told Bartko that he had a conflict of interest in

 the way he was running Capstone; and (3) Bartko was giving LRM legal advice while it appeared

 that Bartko was involved in a conspiracy to hide the source of funds he was received. See [D .E. 310-

 19] 2-3. Accordingly, the court rejects Bartko's argument that the Inspector Carroll interview notes
                                                              I


 concerning James were favorable to Bartko's defense. See McHone, 392 F.3d at 702. 9


            9
          Bartko also argues that James was presented with an e-mail, during the interview that
 corroborates Bartko's testimony that LRM and Hollenbeck agreed to a finder's fee arrangement
 without Bartko's knowledge. See [D.E. 328] 39-40. After reviewing the e-mail, James told
 interviewers that Hollenbeck received part of the finder's fee because Hollenbeck introduced LRM
 to Bartko. See [D.E. 310-19] 2; [D.E. 310-18] 3. ·
         The court rejects Bartko's argument. James also stated that the e-mail informed Bartko that
 LRM did not have all the money that Bartko had paid them because they had paid Hollenbeck his
 portion. See id. Thus, contrary to Bartko's assertions, the e-mail that investigators showed to James
 does not state or imply that Bartko did not know about the arrangement. Instead, the e-mail merely
 informs Bartko that Hollenbeck had been paid his portion of the fee. Accordingly, Bartko's claim
 fails. See McHone, 392 F.3d at 702.

                                                   28
        As for Bartko's argument concerning any impeachment value of Inspector Carroll's notes

concerning his interview of James, Bartko contends that James's statement that Bartko made a

formal demand to LRM to return all :finder's fees is impeachment evidence. Bartko's claim fails,

however, because the alleged statement comports with Plummer's trial testimony. Compare [D.E.

305] 39, with [D.E. 282-6] 86-87. Bartko also argues that James's statement that Bartko contacted

LRM to solicit investors for him conflicts with Leamon's testimony because Leamon testified that

she was directed to refer potential investors to Bartko. See [D.E. 328] 39. These statements do not

conflict.

        Bartko also claims that "James apparently provided an entire copy of his LRM file to the

government .. :the contents ofwhich were never made available to the defense. These file materials

would most likely include a multitude of statements made by Leamon and Plummer to James .... "

[D.E. 292] 39. This claim is too speculative to state a claim. See Caro, 597 F.3d at 619 ("Because

[defendant] can only speculate as to what the requested information might reveal, he cannot satisfy

Brady's requirement of showing that the requested evidence would be 'favorable to [the] accused."').

        Bartko also argues that the government failed to comply with its promise of "open file

discovery." [D.E. 305] 36-38. The government's failure to comply with an alleged open file.

discovery policy does not, standing alone, constitute a Brady violation. See, ~'United States v.

Greatwalker, 356 F.3d 908, 911 (8th Cir. 2004).

                                                L.

        In his sixteenth and seventeenth claims, Bartko asserts prosecutorial misconduct. See [D.E.

305] 40-45. In claim sixteen, Bartko argues that the materials he received through FOIA show that

the scope of prosecutorial misconduct concerning the suppression of Brady materials was far greater

than was known at the time of Bartko's motiqns for a new trial and direct appeal. See id. at 40.


                                                29
Bartko argues that these additional materials give rise to a "free standing due process claim" and a

prosecutorial misconduct claim. Id.

       Bartko's sixteenth claim fails. The court has thoroughly reviewed all of Bartko's claims, the

FOIA materials, and the record. Even viewing the record in the light most favorable to Bartko,

Bartko has not shown that the government violated Brady.      See,~'    Strickler, 527 U.S. at 281. ,

       As for Bartko's seventeenth claim, Bartko argues that AUSA Wheeler falsely stated in a

declaration filed with the court that he did not make any statements to Hollenbeck, Crystal
                                                                                           1
Hollenbeck (Hollenbeck's wife), or any attorney for either of them concerning a Ru1e 35 motion or

any other sentencing benefit before jury deliberations in Bartko's trial. See [D.E. 305] 42-45; [D .E.

227-7]. In support, Bartko primarily relies on docket entries from Scott Hollenbeck's case, all of

which were available when he filed his notice of appeal.

       Bartko procedurally defau1ted this claim because the factual basis for his claim was available

when he filed his direct appeal. Moreover, Bartko has not shown "cause" to overcome his

procedural defau1t. 10 Alternatively, this evidence is not material. As stated, defense counsel

thoroughly impeached Hollenbeck about his desire to receive a cooperation-based reduction in his

168-month prison sentence stemming from the Mobile Billboards fraud. Defense counsel also

explored at great length and with absolutely devastating effect Hollenbeck's character for

untruthfulness. Thus, there is no reasonable probability that any additional impeachment evidence

concerning Hollenbeck wou1d have resu1ted in a different verdict. See Turner, 137 S. Ct. at

1893-95; Kyles, 514 U.S. at 435; Bartko, 728 F.3d at 338.


        10
          Bartko's argument that he became aware of this claim upon receipt of Special Agent
Fleming's notes through his FOIA action fails. In order to show cause, Bartko must demonstrate that
"some external impediment prevent[ed] counsel from constructing or raising the claim [on appeal]~"
Carrier, 477 U.S. at 492. Bartko has failed to allege that some external impediment prevented him
from reviewing Hollenbeck's criminal docket and raising this claim on direct appeal.

                                                 30
                                                M.

       In his fourteenth claim, Bartko argues that the government violated his due-process rights by

conducting parallel civil and criminal investigations solely to obtain evidence to use in Bartko's

criminal prosecution. See [D.E. 292] 32-42; [D.E. 305] 33-35. Bartko's claim fails. First, Bartko

cannot show "cause" to overcome his procedural default. Bartko does not cite any external factor

that prevented him for raising this claim on direct appeal. To the contrary, Bartko's cross-

examination of SEC attorney Alex Rue shows that Bartko believed that there was improper

collusion, at least as of the time of trial. See [D.E. 282-5] 186-89 ("Q: Do you remember talking

to a compliance specialist at the NASD about the fact that you are going to try to set up Greg

Bartko?"). Despite Bartko's contentions that he was not able to "put the pieces together of the

SEC's inappropriate funneling" of records until he received records from FOIA, [D.E. 305] 35, the

only alleged evidentiary support Bartko cites is an internal FBI memorandum from March 31, 2005.

See [D.E. 310-16]. The court has thoroughly reviewed the FBI memorandum. Even viewing the

evidence in the light most favorable to Bartko, it does not support Bartko's claim.

       Alternatively, Bartko's claim fails on the merits. The government may conduct parallel civil

and criminal investigations ''without violating the due process clause, so long as it does not act in

bad faith." United States v. Stringer, 535 F.3d 929, 936-37 (9th Cir. 2008); see United States v.

Kordel, 397 U.S. 1, 11-12 (1970); United States v. Parrott, 248 F. Supp. 196,202 (D.D.C. 1965)Y


       11
          In Kordel, the Supreme Court rejected the defendant's argument that the government
violated his due process rights by conducting parallel investigations. See Kordel, 397 U.S. at 11-13.
In doing so the Court stated:
                                                             I
       We do not deal here with a case where the Governrilent has brought a civil action
       solely to obtain evidence for its criminal prosecution or has failed to advise the
       defendant in its civil proceeding that it contemplates his criminal prosecution; nor
       with a case where the defendant is without counsel or reasonably fears prejudice from
       adverse pretrial publicity or other unfair injury; nor with any other special

                                                 31
Bartko dedicates nearly thirteen pages of his motion to discussing alleged improper coordination

between the SEC and AUSA Wheeler. Bartko alleges, among other things, that "[r]ecords received

by Bartko ... validate Bartko's assertion that the SEC, the receiver for MBA and AUSA Wheeler

coordinated their efforts to gather evidence from MBA and thereafter from Bartko, in order to initiate

criminal prosecutions ofnot only MBA officials, but a follow-on prosecution ofBartko." [D.E. 292]

36. Strikingly, Bartko offers no support for any of his allegations, despite contending that records

he received through his FOIA requests support his assertions. Accordingly, Bartko's unsubstantiated

allegations fail to support his claim. Cf. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Second, even

assuming that the court found improper coordination, the remedy would be to suppress any

unlawfully obtained evidence and order a new trial. See United States v. Tweel, 550 F.,2d 297, 300

(5th Cir. 1977); United States v. Scrushy, 366 F. Supp. 2d 1134, 1137-40 (N.D. Ala. 2005). Despite

alleging that the SEC "intentionally deceived Bartko into waiving his Fifth Amendment right and

duped him into providing informatio~ directly to AUSA Wheeler for use against him in the criminal

investigation," [D.E. 292] 39-40, Bartko does not cite or describe any evidence that A USA Wheeler

obtained as a result of the alleged unlawful coordination between the SEC and AUSA Wheeler that

the government used in his criminal trial. Accordingly, Bartko's claim fails.

                                                 N.

       In his final claim, Bartko argues that he has sufficiently alleged an "actual innocence" claim;

therefore, he should be excused from showing cause and prejudice. Bartko's claim fails.

       "To establish actual innocence, [a defendant] must demonstrate that, in light of all the



       circumstances that might suggest the unconstitutionality or even the impropriety of
       this criminal prosecution.

Id. at 11-12 (footnotes omitted).

                                                 32
evidence, it is more likely than not that no reasonable juror would have convicted him." Housley,

523 U.S. at 623 (quotations omitted). When a defendant did not argue actual innocence on direct

appeal, he may not do so in support of a section 2255 motion unless he can show by clear and

convincing evidence that he is factually innocent of the offense for which he was convicted. See

Pettiford, 612 F .3d at 282. "[T]his standard is not satisfied by a showing that a [defendant] is legally,

but not factually, innocent." ld.; see Housley, 523 U.S. at 623. Even viewing the record in the light

most favorable to Bartko, no rational factfinder could find that he is factually innocent of the crimes

of which he was convicted. Thus, Bartko cannot escape procedural default. In any event, the court

considered each of Bartko's claims on the merits and concludes that each claim fails.

                                                   0.

        The court also must assess the cumulative effect of the evidence on which Bartko based his

section 2255 motion. 12     The suppressed evidence is considered collectively for purposes of

materiality. Kyles, 514 U.S. at 436 n.lO, 454; Juniper, 876 F.3d at 567--68. In making this

assessment, the court does not consider evidence that it determines is either not favorable or not

suppressed. See Kyles, 514 U.S. at 433, 437-38. As discussed, Bartko failed to show that the

majority of evidence he cites is favorable to him because it is not exculpatory or impeaching. Thus,

the court only considers references to the FBI's 2003 interview with Colvin, Hollenbeck's false

testimony at Colvin's trial, and the statement from Leamon. or Plummer that Bartko did not demand

that they return the finder's fees paid to LRM. The court considers this evidence in conjunction with

the Hollenbeck proffer agreements and the Leamon tolling agreement, which the court considered

in ruling on Bartko's motions for a new trial. See [D.E. 246] 117; Schledwitz v. United States, 169


        12
           The court assumes without deciding that the standard for adjudicating Bartko's Brady
claims under Federal Rule of Criminal Procedure 33 and 28 U.S.C. § 2255 are the same. See United
States v. Johnso!!,380 F. Supp. 2d 660, 670 n.4 (E.D. Pa. 2005).

                                                   33
F.3d 1003, 1012 (6th Cir. 1999).

         None ofthe evidence is exculpatory. Rather, the evidence very slightly would have improved
                          '
Bartko's ability to impeach Hollenbeck, Colvin, Plummer, and Leamon. In denying Bartko's motion

for a new trial, this court explained in painstaking detail why additional impeachment materials

concerning Hollenbeck and Leamon would not undermine confidence in the outcome of Bartko's

trial.   See [D.E. 246] (discussing the immateriality of Leamon's testimony and the already

devastating impeachment ofHollenbeck). The Fourth Circuit agreed with this court that additional

impeachment of Hollenbeck could not have made an iota of difference in the jury's judgment. See

Bartko, 728 F.3d at 337. The Fourth Circuit also agreed that the Leamon tolling agreements were

not material because Leamon's testimony served as summary evidence and was corroborated by

substantial documentary evidence and other witness testimony. See Bartko, 728 F.3d at 340.

         Bartko's newly cited evidence in his section 2255 motion does not change this outcome. The

alleged new impeachment evidence concerning Hollenbeck and Colvin is merely cumulative and

thus immaterial.   See,~.     Turner, 137 S. Ct. at 1893-95; Parker, 790 F.3d at 558; Hoyte, 51 F.3d

at 1243 n.3; Langleyv. Chester, 869 F.2d 594, 1989 WL 14199, at *3-4 (4thCir. 1989) (per curiam)

(unpublished table decision). The court also considers Leamon's or Plummer's statement that

Bartko did not demand that they return the finder's fees paid to LRM. As stated, it is unclear from

the handwritten notes whether Leamon, Plummer, or another unidentified witness .made this

statement. The court concludes, however, that the evidence does not change the cumulative

materiality assessment, regardless of which witness made the statement. There are many reasons

why Leamon or Plummer may have made this alleged inconsistent statement that do not bear on the

issue of credibility (i.e., misrecollection). Furthermore, the issue concerning whether Bartko

demanded that LRM return the finder's fees was immaterial to the trial. See, ~. Wilson, 624 F .3d


                                                  34
at 661. Thus, there is no reasonable probability that this evidence, combined with the cumulative

impeachment evidence concerning Hollenbeck and Colvin, would have altered the outcome of

Bartko's trial.

        Materiality is considered "in light of the evidence adduced against the defendant at trial;

when a conviction is supported by overwhelming evidence of guilt, habeas relief is not warranted."

Leka v. Portuondo, 257 F.3d 89, 104 (2d Cir. 2001); see~' 427 U.S. at 112-13; Spicer v.

Roxbury Corr. Inst., 194 F.3d 547, 561 (4th Cir. 1999). Bartko's case was not close. The evidence

against Bartko overwhelmingly demonstrated his guilt. As the court explained in its 120-page order,

if the jury had any doubts about Bartko's guilt, Bartko~s incredible testimony destroyed them. The

jury was permitted not only to disbelieve Bartko's testimony, hutto believe the opposite. [D.E. 246]

118-19. The court has thoroughly reviewed the undisclosed evidence in the context of the entire

record and in the light most favorable to Bartko. The court concludes that there is no reasonable

probability that the undisclosed evidence could have impacted Bartko's trial. See Turner, 13 7 S. Ct.

at 1893-95; Agm], 427 U.S. at 112-13; Bartko, 728 F.3d at 340-41.

                                                 m.
        Bartko moved for leave to file a supplemental Brady claim. In January 2018, investigators

from Bartko's defense team located Hollenbeck in Orlando, Florida, and asked him if he would

submit to an interview. See [D.E. 339] 2; [D.E. 340] 5. Hollenbeck agreed, and investigators

interviewed HollenbecK twice. See [D.E. 339] 2. After these two initial interviews, Hollenbeck

agreed to provide a statement under penalty of perjury. See id. at 3. In his statement, Hollenbeck

told investigators that he gave perjured testimony during Bartko's trial and that he did so because

he received ''veiled threats" from the government that it would prosecute him and his wife for their

involvement in Bartko's investment schemes. See id. at 3-4.


                                                 35
       Bartko's supplemental Brady claim alleges that (1) Hollenbeck made 21 perjured, false, or

misleading statements at trial; (2) the government failed to disclose to Bartko inducements that it

offered to Hollenbeck in exchange for his cooperation in Bartko's prosecution; (3) the government

"encouraged" Hollenbeck to implicate Bartko in the fake surety bond scheme; (4) the government

encouraged Hollenbeck to testify falsely and knowingly allowed (or at least acted with reckless

indifference to) Hollenbeck's false testimony concerning any expected benefits he would receive

from testifying; and (5) the government failed to correct aspects ofHollenbeck' s testimony that they

should have known was perjured, false, or misleading. See [D.E. 339] 4--15; [D.E. 340] 5-7.

       "On motion and reasonable notice, the court may, on just terms, permit a party to serve a ,

supplemental pleading setting out any transaction, occurrence, or event that happened after the date

of the pleading to be supplemented." Fed. R. Civ. P. 15(d); see 28 U.S.C. § 2242. Leave to

supplement "should be freely granted, and should be denied only where good reason exists such as

prejudice to the defendants." Franks v. Ross, 313 F.3d 184, 198 n.15 (4th Cir. 2002)(quotation and

alteration omitted); Walker v. United Parcel Serv.. Inc., 240 F.3d 1268, 1278 (lOth Cir. 2001).     '

       Bartko filed his supplemental claims more than four years after his judgment became final.

See 28 U.S.C. § 2255(f). Accordingly, Bartko's supplemental Brady claims are untimely unless he

can show that his claims relate back to his original pleading. See Mayle v. Felix, 545 U.S. 644, 650,

659-64 (2005); Gray v. Branker, 529 F.3d 220,241 (4th Cir. 2008); United States v. Pittm~ 209

F.3d 314, 318 (4th Cir. 2000); Brizuela v. Clarke, 112 F. Supp. 3d 366, 380-81 (E.D. Va. 2015),

appeal dismissed, 633 F. App'x 178 (4th Cir. 2016) (per curiam) (unpublished); Fed. R. Civ. P.

15(c). Under Federal Rules of Civil Procedure Rule 15(c), relation back is allowed when ''the

amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

out-or attempted to be set out-in the original pleading." Fed,. R. Civ. P. 15(c)(1)(B). Bartko has


                                                 36
not met this standard, and Bartko's supplemental Brady claims are untimely. See Mayle, 545 U.S.

at 650, 659-64; Gray, 529 F.3d at 241; Pittman, 209 F.3d at 318; Brizuel!h 112 F. Supp. 3d at

380--81.

         Alternatively, even if Bartko's supplemental Brady claims relate back to his original motion,

Bartko's claims fail on the merits. Recantation testimony is ''viewed with great suspicion" and,

standing alone, is insufficient to set a aside a conviction. See Dobbert v. Wainwright, 468 U.S.

1231, 1233-34 (1984) (Brennan, J., dissenting from denial of certiorari) (collecting cases); Byrd v.

Collins, 209 F.3d486, 508 n.16 (6th Cir.2000); Thompson v. Garriso!l, 516 F.2d 986,988 (4thCir.

1975); United States v. Johnso!l, 487 F.2d 1278, 1279 (4th Cir. 1973) (per curiam). Indeed,

"suspicions are even greater when ... the recanting witness is one who was involved in the same

crilninal scheme and, having received the benefit of his cooperation agreement," has nothing left to

lose. Haouari v. United States, 510 F .3d 350, 3 53 (2d Cir. 2007). When a witness recants testimony,

the court may grant relief only when it is "reasonably well satisfied" that the testimony was actually

false. See Nix v. Whiteside, 475 U.S. 157, 183 n.3 (1986) (Blackmun, J., concurring); United States

v. Roberts, 262 F.3d 286, 293 (4th Cir. 2001). Thus, if the court disbelieves the recantation

testimony, the court must reject the claim. See, ~, Roberts, 262 F .3d at 293; United States v. Grey

Bear, 116 F.3d 349, 351 (8th Cir. 1997); United States v. Mahdi, 172 F. Supp. 3d 57, 68 (D.D.C.

2016).

         The couit does not believe Hollenbeck's recantation statements. First, Scott Hollenbeck is

one ofthe least credible witnesses to appear in a United States District Court. As discussed at length

in this court's 120-page order, Hollenbeck's life is filled with lies, fraud, and forgery. Second,

Hollenbeck recanted his trial testimony approximately eight years after Bartko's trial and when he

had nothing left to lose.   See,~'   Johnso!l, 487 F.2d at 1279-80; United States v. Heill)', 821 F.


                                                  37
Supp. 2d 249, 259 (D.D.C. 2011 ). Third, copious amounts ofother evidence supported Hollenbeck's

trial testimony concerning Bartko's knowledge of Hollenbeck's fraudulent fundraising tactics. See

[D.E. 246] 3-79 (describing the mountairi of evidence presented during Bartko's trial including

Bartko's own incredible testimony). Fourth, and the court is not making this up, Hollenbeck

recanted his recantation testimony. On April 26, 2018, Inspector Carroll interviewed Hollenbeck.

See [D.E. 346, 346-1]. Hollenbeck stated under penalty of violating 18 U.S.C. § 1001 that his

testimony at trial, and the statements he made to investigators and the government pre-trial, were the

truth. See [D.E. 346-1] 4. On this record, no factfinder in this section 2255 proceeding could credit

anything that Hollenbeck says. Thus, the court rejects Bartko's contention that this court must accept

Hollenbeck's recantation testimony as credible and accmate. Barwick v. Celotex Corp., 736 F.2d

946, 960 (4th Cir. 1984) ("A genuine issue of material fact is not created where the only issue of fact

is to determine which of the two conflicting versions of the [witness's] testimony is correct."); see

Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999); In re Family DollarFLSA Litig.,

637 F.3d 508, 512 (4th Cir. 2011); Rohrbough v. Wyeth Labs .. Inc., 916 F.2d 970, 975 (4th Cir.

1990). 13

        In any event, even assuming Hollenbeck's recantation statements are true (which the court

could never find to be true due to the inability to credit anything Hollenbeck says), Bartko's claim

· still fails. The court does not need to decide whether the "reasonable probability" or the ''jury might



        13
          Having presided over Bartko; s thirteen-day trial, this court had ample opportunity to assess
Hollenbeck's credibility. Based on the court's familiarity with Bartko's case and Hollenbeck, an
evidentiary hearing to assess Hollenbeck's credibility is unwarranted. See,~' United States v.
Arledge, 597 F. App'x 757, 758-59 (5th Cir. 2015) (per curiam) (unpublished); Shah v. United ,
States, 878 F.2d 1156, 1158-59 (9th Cir. 1989); United States v. Kearney, 682 F.2d 214, 220-21
(D.C. Cir. 1982). Moreover, Bartko is not entitled to an evidentiary hearing because, even if the
court found Hollenbeck's recantation credible (which it does not), Bartko would not be entitled to
relief. See,~ United States v. Terry, 366 F.3d 312, 314--15 (4th Cir. 2004).

                                                   38
have reached a different conclusion" standard concerning recantation testimony applies because

Bartko's claim fails under both standards. Compare Roberts, 262 F.3d at 293, with Garnett v.

Clarke, No. 7:14CV00452, 2015 WL 7571949, at *4 (W.D. Va. Nov. 24, 2015) (unpublished). 14

Bartko continues to assert that "Hollenbeck was the prosecution's key witness against Bartko"

despite this court's and the Fourth Circuit's rejection of that argument. [D.E. 340] 9. As this court

explained:

       In its initial closing argument, the government described Hollenbeck as a man who
       had told hundreds oflies hundreds oftimes. The government then reiterated that the
       case against Bartko was built on the other evidence presented at trial, including a
       mountain of documents, the testimony of other witnesses, and Bartko's own
       incredible testimony. In response, the defense attempted to make the whole case turn
       on Hollenbeck's credibility and urged the jury to remove Hollenbeck's entire
       testimony from its consideration. In its rebuttal argument, the government espoused
       a similar approach, explicitly-and quite properly-arguing that Hollenbeck's
       testimony was not needed at all to return a guilty verdict on any count. Rather, the
       government argued that the mountain of evidence arising from the documents, the
       testimony of other .witnesses, and Bartko's own contradictory testimony proved
       Bartko's guilt. beyond a reasonable doubt.
                      .!


[D.E. 246] 108; see Bartko, 728 F.3d at 337-41. Indeed, Hollenbeck further demonstrated his

complete and utter lack of credibility by recanting his recantation testimony. This court, having

presided over Bartko's thirteen-day trial and having again reviewed every piece of evidence,

concludes that, in light of the entire case, Hollenbeck's recantation testimony would not have made

any difference in Bartko's trial.

       Bartko's remaining allegations also fail. Bartko offers no evidence (other than Hollenbeck's

completely incredible statements to Bartko's investigators) to support his bald claims that the

government knowingly used Hollenbeck's "perjured" testimony, that the government encouraged


        14
          Bartko argues that the government knowingly used "false" and/or "perjured" testimony that
created a false impression of material fact. See [D.E. 340] 30--31; [D.E. 345] 11-12. As stated,
Bartko fails to show that Hollenbeck's testimony was perjured, let alone that the government knew
of the alleged falsity. See~, 427 U.S. at 103.

                                                 39
Hollenbeck to implicate Bartko, or that the government in any way encouraged Hollenbeck to testify

falsely. Accordingly, the court denies Bartko's supplemental section 2255 claim.

                                                  IV.

       As for Bartko's motion for   discov~ry,   a habeas petitioner "is not entitled to discovery as a

matter of ordinary course." Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6 of the Rules

Governing 2255 Proceedings provides:

       A judge may, for good cause, authorize a party to conduct discovery under the
       Federal Rules of Criminal Procedure or Civil Procedure, or in accordance with the
       practices and principles oflaw. If necessary for effective discovery, the judge must
       appoint an attorney for amoving party who qualifies to have counsel appointed under
       18 U.S.C. § 3006A.

R. Governing Section 2255 Cases 6(a). Good cause exists where "specific allegations before the

court show reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to relief." Bracy. 520 U.S. at 908--09 (quotation and alteration

omitted); see Stephens v. Branker, 570 F.3d 198,213 (4th Cir. 2009); Ramey v. United States, No.

RWT-14-106, 2014 WL 12661574, at *1 (D. Md. Feb. 14, 2014) (unpublished). Rule 6 does not

"sanction fishing expeditions based on a petitioner's conclusory allegations." Williams v. Bagley,

380 F.3d 932, 974 (6th Cir. 2004) (quotation omitted).

       Bartko requests: (1) a "complete set" of Special Agent Fleming's and Inspector Carroll's

notes from 20 alleged witness interviews, and FBI 302 reports and MOis from 14 alleged witness

interviews; (2) FBI Special Agent Orin Sprague's notes from his alleged interview with John Colvin;

(3) Inspector Carroll's handwritten notes from May 27, 2009, and June 3, 2010, and e-mails from

AUSA Wheeler or AUSA Bragdon to case agents concerning witness interviews; (4) field notes and

interview reports from interviews conducted with victims before Bartko's sentencing; (5)

"[i]nvestigative records" concerning areal-estate development Ponzi scheme conducted by Plummer,


                                                  40
Leamon, and Hollenbeck; (6) "[a]ny handwritten notes or materials delivered to case agents, AUSA

Wheeler or AUSA Bragdon by either of the Hollenbecks, or their counsel, in preparation for their

debriefing on April21-22, 2009 and for any such materials following the debriefing"; (7) e-mail

communications among Alex Rue, David McClellan, Gannon Lasseigne, AUSA Wheeler, S.

Gregory Hayes (or his counsel), and David Dantzler concerning the broker-dealer examination of

Capstone; (8) e-mail communications among C. Scott Holmes, AUSA Wheeler, Scott Hollenbeck,

or any case agent concerning any benefits or inducement that the Hollenbecks recei~ed in exchange

for their cooperation with the government; (9) drafts or any other materials or communications

concerning two tolling agreements between the government and Levonda Leamon; (1 0) file materials

concerning Randolph James's representation of Leamon, Plummer, or Legacy; (11) e-mail

communications among Scott Hollenbeck, Crystal Hollenbeck, and C. Scott Holmes "between the

date of Hollenbeck's conviction in the Eastern District of North Carolina and the approval of the

Rule 35(b) sentence reduction motion heard by the court on or about May 31, 2011"; (12) a copy of

the video recording of Hollenbeck's investment presentation; (13) a copy of the government's Rule

35(b) motion for a reduction of Hollenbeck's sentence; (14) "[c]opies of email communications

originated by former AUSA Wheeler or AUSA Bragdon that related to the preparation and delivery

ofhis declaration dated July 15, 2011 and thereafter filed with the Clerk in Bartko's prosecution on

a post-conviction basis"; and (15) a copy of the Department of Justice's Office of Professional

Responsibility's final report concerning its investigation of AUSA Wheeler and any responsive

materials   su~mitted   by AUSA Wheeler or the United State's Attorney's Office for the Eastern

District of North Carolina during the investigation. See [D.E. 330-2].

       Bartko's request is a fishing expedition. First, Bartko has not shown that the discovery

materials he requests even exist. See,~, United States v. Wilson, 901 F.2d 378, 381-82 (4thCir.


                                                41
 1990). Second, Bartko has not shown that the alleged discovery materials contain any exculpatory

 or impeaching information. In any event, Bartko's discovery request is deficient because "he has
       ·,
 not demonstrated that such discovery would result in him being entitled to habeas relief." Stephens,

 570 F.3d at 213. Rather, similar to his section 2255 motion, Bartko makes broad and conclusory

 allegations devoid of factual support. See [D.E. 330] 9-13. Indeed, Bartko does not cite record

 evidence to support his claims. 15 Bartko also continues to request investigative materials concerning

 Hollenbeck.      As this court and the Fourth Circuit made clear, Hollenbeck's credibility was

 completely and thoroughly destroyed at trial. No additional evidentiary materials concerning

 Hollenbeck's credibility could have made any difference at Bartko's trial. See Bartko, 728 F.3d at

 33 7. Furthermore, Bartko's claim that the government assured him that he would receive "open file"

 discovery does not change this outcome.    See,~       Greatwalker, 356 F.3d at 911-12. Accordingly,

 the court denies Bartko's motion for discovery.

                                                   v.
            In sum, the court GRANTS the government's motion for summary judgment [D.E. 321],

 DENIES Bartko's cross-motion for partial summary judgment [D.E. 327], DENIES Bartko's motion

 for discovery [D.E. 330], DENIES Bartko's motion for leave to file supplemental Brady claims

 [D.E. 339], GRANTS the government's motion to dismiss [D.E. 343], DENIES Bartko's section

 2255 motions [D.E. 292, 295, 339], DISMISSES Bartko's claims, and DENIES a certificate of

 appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322,336-38 (2003); Slack

_ v. McDaniel, 529 U.S. 473, 484 (2000). The clerk shall close the case.




            15
          Bartko cites Inspector Carroll's handwritten notes, [D.E. 310-1 ], but Ca.r!oll' s notes do not
 support Bartko's claims.

                                                   42
SO ORDERED.   This~ day   ofNovember 2018.




                                        United States District Judge




                                 43
